Citation Nr: 1411686	
Decision Date: 03/20/14    Archive Date: 04/02/14

DOCKET NO.  10-19 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran had active service from June 1975 to May 1979. 

This appeal to the Board of Veterans' Appeals (Board) arose from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico, which-in pertinent part, denied the benefit sought on appeal.  The rating decision also denied increased ratings for the Veteran's service-connected disabilities.  The Veteran, in his notice of disagreement, however, specifically limited his appeal to the denial of a TDIU. 

In support of his claim, the Veteran testified at the RO's office in Albuquerque, NM, (Travel Board hearing) held before the undersigned Veterans Law Judge (VLJ) in February 2011.  A transcript of the hearing testimony is of record and has been reviewed.

In a decision dated in January 2012, the Board denied the veteran's appeal, and he appealed the decision to the United States Court of Appeals For Veterans Claims (Court).  In a Memorandum Decision dated in July 2013, the Court vacated the January 2013 Board decision, and remanded the case to the Board for further appellate review.

In additional to his paper claims file, the Veteran has a Virtual claims file, which is a highly secured paperless repository, associated with his appeal.  The Board has considered the documents in both files while reviewing this appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran's last examination was in 2009.  Hence, the Board remands for current medical and employment information.
Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran and obtain the names, addresses, and approximate dates of treatment of all health care providers, VA and non-VA, who treated the Veteran for his service-connected disabilities since August 2009.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the veteran the opportunity to obtain and submit those records for VA review.

The AMC/RO is also asked to request the Veteran to provide all relevant employment information not already of record related to any work he has performed since February 2008.  The information should include hours worked and the amount of all earnings.  The AMC/RO will also seek relevant information from all employers identified by the Veteran for the noted period.  The AMC/RO will document all efforts to obtain this information.

2.  After the above is complete, the AMC/RO will arrange examinations by appropriate examiners to determine the current severity of the Veteran's service-connected disabilities.  Each examiner (or sole examiner if that is the case) is asked to opine if there is at least a 50-percent probability that either of the Veteran's service-connected disabilities, alone, or any number combined, render him unable to obtain and maintain substantially gainful employment.  The claims file must be provided for review by the examiner as part of the examination.

The examiner(s) is asked to provide a full explanation for the opinion rendered.  Should the examiner advise the requested opinion cannot be rendered, the examiner must explain why, to include what additional information/ evidence would be needed to render the opinion requested.

3.  After the above is compete, the AMC/RO must review the claims file and ensure that the foregoing development actions, as well as any other development that may be in order, has been conducted and completed in full.

4.  After completion of all of the above, the AMC/RO should ensure the Veteran's service-connected disabilities are properly evaluated and then re-adjudicate the claim on appeal.  If the decision remains in any way adverse to the Veteran, he and his representative should be provided with a Supplemental statement of the case (SSOC).
 
The case should thereafter be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  VA will notify him if further action is required on his part.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


